Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because form and legal phraseology often used in patent claims, e.g. "comprising", "said", and "characterized," should be avoided. The abstract should sufficiently describe the disclosure to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “This disclosure concerns,” “The disclosure defined by this invention,” “This disclosure describes,” etc. Correction is required. See MPEP § 608.01(b).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "bottom cover is provided with a magnetic mounting section and the magnet or the iron piece is embedded in the magnetic mounting section" (claim 6) and "wherein the bottom cover is embedded into the bottom surface of the decorative cover and fixed by screws, and the bottom surface of the bottom cover is level with the bottom surface of the decorative cover" (claim 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  the recitation "Magnetic decorative buckle" (line 1) should be replaced with -- A magnetic decorative buckle --; the recitation "wherein comprising" (line 1) is suggested to be replaced with -- the buckle comprising --; the recitation "the hole" (line 4) should be replaced with -- the holes --; and the recitation "the clothes" (line 6) should be replaced with -- the clothing --.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 - 3 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holt, Jr., US 2013/0269629.
Regarding Claim 1, Holt, Jr. discloses a magnetic decorative buckle [for fixing clothing], wherein comprising a first attraction piece 11 and a second attraction piece 11 which are mutually attracted, each attraction piece has a magnetic structure 25; a hole 18 is provided in each attraction piece (11); the holes (18) on the first and the second attraction pieces (11) are of corresponding shapes and positions [for passing a part of the clothes through].
Claim language set in brackets set forth above and below in this office action are considered by the examiner to be intended use that fails to further limit the structure of the claimed invention. Since the claimed invention is directed solely to that of the buckle, the prior art must only be capable of performing the functional recitations in order to be applicable, and in the instant case, the examiner maintains that the magnetic buckle disclosed by Holt, Jr. (US 2013/0269629), is indeed capable of the intended use statements. Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.
Regarding Claim 2, Holt, Jr. discloses the magnetic decorative buckle for fixing clothing of claim 1, wherein the number of holes 18, 16 in each attraction piece (11) is two or more (see figures 7 - 9).
Regarding Claim 3, Holt, Jr. discloses the magnetic decorative buckle for fixing clothing of claim 1, wherein the magnetic structure (25) of each attraction piece is to provide a magnetic mounting section 24 inside, and a magnet (see Abstract) or iron piece is embedded in the magnetic mounting section (24); the magnet (25) of one attraction piece is attracted to stick to the magnet (25) or iron piece in the other attraction piece.
Regarding Claim 8, Holt, Jr. discloses the magnetic decorative buckle for fixing clothing of claim 1, wherein the bottom surfaces (of elements 23) of the first attraction piece (11) and the second attraction piece (11) are flat (see figures 1, 5 and 9).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 - 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Holt, Jr., US 2013/0269629.
Regarding Claim 4, Holt, Jr. discloses the magnetic decorative buckle for fixing clothing of claim 1 except for wherein the number of magnetic mounting sections for each attraction piece is two or more. The mounting section is for holding a magnet within. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to duplicate the mounting sections to include two or more magnets (in each section) of the attraction pieces (11) of Holt, Jr. to arrive at the claimed invention since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 247 F.2d 669, 124 USPQ 378). Further, it is noted that it is well known to increase magnetic attraction by adding more magnets.
Regarding Claim 5, Holt, Jr. discloses the magnetic decorative buckle for fixing clothing of claim 1, except for wherein the thickness of the first attraction piece is greater than the second attraction piece; the upper surface of the first attraction piece is convex outward, and the upper surface of the second attraction piece is flat. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the attraction pieces of Holt, Jr. to arrive at the claimed invention since it has been held that such changes in shape are of routine skill in the art, and therefore obvious absent persuasive evidence that the claimed shape is significant (In re Dailey, 357 F.2d 669, 149 USPQ 47). See MPEP 2144.04. Further, it is noted that ergonomic shapes for better handling by a user is well known in the art and would be obvious as a design choice. 
Regarding Claim 6, Holt, Jr. teaches the magnetic decorative buckle for fixing clothing of claim 5. Holt, Jr. further discloses wherein the attracting pieces (11) are respectively comprising a decorative cover 22 and a bottom cover 13; the bottom cover (13) is provided with a magnetic mounting section 24 and the magnet (23) or the iron piece is embedded in the magnetic mounting section (24).
Regarding Claim 7, Holt, Jr. teaches the magnetic decorative buckle for fixing clothing of claim 6. Holt, Jr. further discloses wherein the bottom cover (13) is embedded into the bottom surface of the decorative cover (22) and **fixed by screws**. Holt, Jr. does not expressly teach and the bottom surface of the bottom cover (13) is level with the bottom surface of the decorative cover (22). Instead, the bottom surface (14) of the cover (13) is angled with the bottom surface of the cover (22). However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the bottom surface of the cover (13) to be level with the bottom surface of the cover (22) since such a configuration is considered design choice and of routine skill in the art. 
**Examiner notes that even though a product-by-process claim is limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698,227 USPQ 964,966 (Fed. Cir. 1985).
Regarding Claim 9, Holt, Jr. teaches the magnetic decorative buckle for fixing clothing of claim 5. Holt, Jr. does not expressly teach wherein the thickness of the first attraction piece (11) is 8mm-20mm, and the thickness of the second attraction piece (11) is 4mm-15mm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the attraction pieces (11) to have thicknesses as claimed since the general concept of providing the pieces and their respective thicknesses has been set forth in the prior art and a modification of such values is within the level of ordinary skill in the art. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for similar art cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWLAND DO whose telephone number is (571)270-5737. The examiner can normally be reached Monday-Thursday 8:30 - 7:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTOR D BATSON can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/R.D./           Examiner, Art Unit 3677                                                                                                                                                                                             

/Robert Sandy/           Primary Examiner, Art Unit 3677